



COURT OF APPEAL FOR ONTARIO

CITATION:
Kobzar
    (Re), 2012 ONCA 144

DATE: 20120307

DOCKET: C53899

Goudge, MacPherson and Juriansz JJ.A.

IN THE MATTER OF: Yuriy Kobzar

AN APPEAL UNDER PART XX.1 OF THE
CRIMINAL
    CODE

Joanne K. Stuart, for the appellant

Yuriy Kobzar, appearing in person

Joseph Di Luca and Erin Dann,
amicus curiae


Barbara Walker-Renshaw, for Ontario Shores Centre for Mental Health

Heard and released orally: February 29, 2012

On appeal against the disposition of the Ontario Review
    Board dated, May 27, 2011.

ENDORSEMENT

[1]

The Crown appeals from an Ontario Review Board (ORB) disposition
    discharging the respondent absolutely (by a 4-1 majority).  The Crown contends
    that the ORBs disposition was unreasonable because the ORB failed to properly
    assess the respondents risk of causing psychological harm to members of the public,
    misapprehended the evidence, and exceeded its jurisdiction by going behind the
    trial judges findings on the index offence.

[2]

We do not accept this submission.  The standard of review of an
    ORB disposition is reasonableness which the Supreme Court of Canada described
    in this fashion in
R. v. Owen
, [2003] 1 S.C.R. 779 at para. 33:

[A] Court of Appeal should ask itself whether the Boards risk
    assessment and disposition order was unreasonable in the sense of not being
    supported by reasons that can bear even a somewhat probing examination.  If the
    Boards decision is such that it could reasonably be the subject of
    disagreement among Board members properly informed of the facts and instructed
    on the applicable law, the court should in general decline to intervene.

[3]

In our view, the majority decision of the ORB comfortably fits
    within these parameters.  The ORBs ultimate decision that the respondent was
    not a significant threat to the public was an entirely reasonable decision on
    the record before it.

[4]

The appeal is dismissed.

S. T.
    Goudge J.A.

J. C.
    MacPherson J.A.

R. G.
    Juriansz J.A.


